Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with James C. Wray on 05/06/2022.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions of claims 1 and 11 in the application.

Claim 1. (Currently Amended) A method for executing affine transformations on an element in a computer graphics software using a 6 DOF input device, comprising:
receiving a first data set from the 6 DOF input device, wherein the first data set comprises at least one input data, the input data comprising coordinates of at least one 3D point in a physical space, a switch status and a variation of the input data of the first data set;
selecting at least an affine transformation based on the first data set, wherein selecting an affine transformation comprises comparing the input data of the first data set with its variation and selecting an affine transformation, wherein one or more variations of the first data set is unequivocally associated with a set of affine transformations;
receiving a second data set from the 6 DOF input device, wherein the second data set comprises at least one input data, the input data comprising the coordinates of at least one 3D point in the physical space and a switch status, and a variation of the input data of the second data set,
determining a subset of the affine transformation, a magnitude, and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point, a 3D reference end point, wherein a plurality of virtual points are arranged around the at least one 3D point of the first data set, wherein each virtual point is associated with a transformation subset, wherein said plurality of virtual points are arranged on the edges, vertices and face centers of a virtual cube having its geometric center in the at least one 3D point of the first data set, and wherein determining the transformation subset comprises evaluating the closest virtual point from at least one 3D point in the physical space of the second data set, and considering the affine transformation associated with the closest virtual point for further steps;
executing the affine transformation on the element, the transformation being based on the first and second data sets provided by the 6 DOF input device, wherein the affine transformation is a subset of the affine transformation including a magnitude and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point and a 3D reference end point.

Claim 11. (Currently Amended) A system for executing affine transformations on an element in a computer graphics software using a 6 DOF input device, the system comprising:
a hardware processor and a memory storing instructions for execution by the hardware processor, wherein the hardware processor is configured by the instructions to:
receiving a first data set from the 6 DOF input device, wherein the first data set comprises at least one input data, the input data comprising the coordinates of at least one 3D point in a physical space, a switch status, and a variation of the input data of the first data set,
selecting at least an affine transformation based on the first data set, wherein selecting an affine transformation comprises comparing the input data of the first data set with its variation and selecting an affine transformation, wherein one or more variations of the first data set is unequivocally associated with a set of affine transformations;
receiving a second data set from the 6 DOF input device, wherein the second data set comprises at least one input data, the input data comprising the coordinates of at least one 3D one point in the physical space and a switch status, and a variation of the input data of the second data set;
determining a subset of the affine transformation, a magnitude, and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point, a 3D reference end point, wherein a plurality of virtual points are arranged around the at least one 3D point of the first data set, wherein each virtual point is associated with a transformation subset, wherein said plurality of virtual points are arranged on the edges, vertices and face centers of a virtual cube having its geometric center in the at least one 3D point of the first data set, and
wherein determining the transformation subset comprises evaluating the closest virtual point from at least one 3D point in the physical space of the second data set, and considering the affine transformation associated with the closest virtual point for further steps;
executing the affine transformation on the element, the transformation being based on the first and second data sets provided by the 6 DOF input device, wherein the affine transformation is a subset of the affine transformation including a magnitude and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point and a 3D reference end point.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed in the Amendments of 04/27/2022 have been fully considered. The cited prior arts fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s) and in conjunction with all other limitations of the independent claims render claims 1 and 11 allowable.
The dependent claims 2-10, and 12 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171